Citation Nr: 1227411	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO. 06-39 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for hypertension, including as secondary to service-connected disability. 

2. Entitlement to service connection for erectile dysfunction, including as secondary to service-connected disability. 

3. Entitlement to service connection for a psychiatric disorder, claimed including as secondary to service-connected disability. 



REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1965 to June 1967 and from June 1986 to September 1986.

The appeal comes before the Board of Veterans' Appeals (Board) from February 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

As discussed in the Remand, below, while the RO found that a February 2008 RO decision denying service connection for a psychiatric disorder was final, and hence that new and material evidence was required to reopen the claim for service connection for a psychiatric disorder, the Board herein finds that the February 2008 RO decision was not final, and that the appeal of the claim for service connection for psychiatric disorder accordingly originates from that February 2008 denial. 

The Veteran testified before the undersigned Veterans Law Judge at a hearing conducted at the RO. A transcript of that hearing is contained in the claims file. 

The Board notes that the Veteran in July 2007 provided testimony before another Veterans Law Judge, George Senyk, addressing several appealed issues, none of which were addressed at his May 2012 hearing before the undersigned Veterans Law Judge. Some of the issues addressed at that July 2007 hearing remain unresolved and hence remain for appellate review by Judge George Senyk. Those separate issues will accordingly be the subject of a separate Decision and/or Remand by Judge George Senyk.

The issues of entitlement to service connection for hypertension and entitlement to service connection for an acquired psychiatric disorder, both including as secondary to service-connected disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

The competent and probative evidence of record preponderates in favor of a service-connected disorder having caused erectile dysfunction. 


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction are met on a secondary basis. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 , 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).

The Board has herein granted service connection for the Veteran's claimed erectile dysfunction. This constitutes a complete grant of the benefit sought on appeal with regard to the claimed erectile dysfunction, as secondary to service-connected disability. There thus is no reasonable possibility that additional notice or development will further the service connection claim adjudicated herein. 

Pursuing further development, including to address service connection for erectile dysfunction on a direct basis, would waste scarce VA resources on additional process without a reasonable possibility of additional benefit flowing to the Veteran. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).


II. Claim for Service Connection for Erectile Dysfunction
As Secondary to Service-Connected Disability 

The Veteran contends, in effect, that his service-connected diabetes mellitus or other service-connected disability caused his erectile dysfunction. (While the claim for service connection for hypertension remains unresolved and the subject of Remand, below, and while the Veteran claims service connection for erectile dysfunction also as secondary to hypertension, the hypertension claim need not be resolved in this case prior to granting the erectile dysfunction claim, as explained infra.)

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Id. 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service. Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder. 38 C.F.R. § 3.310 . Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected. Allen v. Brown, 7 Vet. App. 439 (1995). In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury. 38 C.F.R. § 3.310. In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.322 (2011). 

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Courts decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a non-service-connected condition by a service-connected condition. See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006). Under the revised section 3.310(b), the regulation provides that: 

Any increase in severity of a nonservice- connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service- connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b) ). 

38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2002). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).
 
The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, supra; see also Buchanan v. Nicholson, supra ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Post-service VA treatment and examination records, as well as the Veteran's and his wife's assertions, reasonably establish the presence of erectile dysfunction as a chronic and ongoing disability. Jandreau. 

The Veteran was afforded a VA examination in February 2009 to address his erectile dysfunction, including whether this dysfunction was attributable to any service-connected disability. The examiner found that the erectile dysfunction could be attributed to the Veteran's diabetes mellitus, his hypertension, or his coronary artery disease (CAD). The examiner also noted that the Veteran had microalbinuria in his urine which informed of the presence of diabetic nephropathy, which nephropathy the examiner noted to be an additional potential attributable cause of erectile dysfunction necessarily associated with his diabetes mellitus. However, the examiner expressed an incapacity to ascertain which of these disabilities was causal of the Veteran's erectile dysfunction without resorting to speculation. 

The Board observes, however, that of these disorders to which the Veteran's erectile dysfunction is potentially attributable, the Veteran is service connected for CAD, diabetes mellitus, and diabetic nephritis, and is only not currently service connected for hypertension. (The claim for service connection for hypertension is the subject of remand, below.) With three of the four potentially attributable causes service connected and the VA examiner unable to ascertain the precise attributable cause, the Board finds it reasonable to conclude that it is at least as likely as not that the Veteran's erectile dysfunction is causally related to a service-connected disability, and service connection is thus warranted on this secondary basis. 38 C.F.R. § 3.310. This is particularly the case in the absence of contrary competent evidence addressing such questions. Jandreau.


ORDER

Service connection for erectile dysfunction is granted.


REMAND

As an initial matter, the Board must address questions of finality and whether the claim for service connection for a psychiatric disorder need be reopened prior to addressing that claim on the merits. The Veteran's authorized representative submitted a statement in September 2008 asserting that the Veteran requested a VA examination addressing his claim for service connection for a psychiatric disorder because such an examination had not yet been afforded him. 

The RO by a March 2009 rating action apparently viewed the September 2008 submission as a request to reopen, and the RO then denied reopening of the claim for service connection for a psychiatric disorder based on the absence of new and material evidence. However, by a Statement of the Case (SOC) issued in June 2010 responsive to a September 2009 notice of disagreement, the RO noted that the assertion that a VA examination for compensation purposes to address his psychiatric disorder claim had not been afforded the Veteran was erroneous, and on that basis concluded that the Veteran had never properly requested reopening of his claim. The RO then cryptically concluded, "Since there was no pending claim the continued denial was proper because there was no new evidence." 

The Board notes that where there is ambiguity as to whether a submission expresses disagreement with a rating action, the RO should have issued a letter seeking clarification whether disagreement was being expressed. 38 C.F.R. § 19.27(b) (2011). In the absence of such a letter from the RO, and given the posture of disagreement with a failure to afford an examination of the Veteran, howsoever erroneous, the Board is compelled to interpret the submission as a disagreement with the RO's March 2009 denial of service connection for a psychiatric disorder. Accordingly, because the RO in June 2010 issued a SOC addressing the claim and the Veteran's authorized representative in July 2010, and thus within 60 days thereafter timely submitted a substantive appeal, the Board considers the appeal to have originated from the original denial of service connection for a psychiatric disorder in March 2009. 38 C.F.R. §§ 20.200, 20.302 (2011). Hence, there being no finality as to the March 2009 decision, there is no requirement to reopen the claim prior to adjudication on the merits. 38 C.F.R. §§ 3.160, 20.101, 20.200 (2011). 

As discussed below, the Board here finds deficiencies in the December 2007 VA examination addressing issues implicated in the Veteran's claim for service connection for a psychiatric disorder. Based on these deficiencies, the Board finds that a new examination is required. 

The Veteran was last afforded a VA mental health examination for compensation purposes in December 2007. The examiner noted the Veteran's self-reported history of a low level of depression for the past four to five years, which the Veteran attributed to his limited abilities due to physical ailments. This self-assessment is consistent with multiple other submitted lay statements of family members and long-time friends. The Veteran also at that examination reported his most troubling symptom as shortness of breath caused by "missing [a] piece of my lung." This description of a respiratory ailment is significant for its reflection of the paucity of the Veteran's knowledge of his own physical ailments, as it neglects other significant implicated causes of his shortness of breath. The Veteran's reported chest pains and dyspnea on exertion are attributed in the record to multiple causes. An August 2007 VA treatment record noted that x-rays showed mild restrictive and mild obstructive airway disease, and that the Veteran had both a 30-pack-year history of smoking and a history of working in a glass factory with reported asbestos exposure for 29 years. The need for weight reduction was also noted upon the August 2007 treatment. Coronary artery disease (CAD) was also present, as reflected in other treatment records. The Veteran is thus established by the medical record to have shortness of breath due to multiple potential causal factors. The December 2007 VA examiner's over-reliance on the Veteran's self-reported clinical history including of physiological causes of mental difficulties, thus reflects an over-reliance on likely inadequate evidence, and calls into question the validity of the December 2007 VA examination and its conclusions. 

Despite the complexity of the Veteran's medical profile, the December 2007 mental health examiner latched on to the Veteran's self-report of his "most troubling" symptom as his shortness of breath, and on that basis concluded that the Veteran's assessed adjustment disorder with depressed mood was attributable to his non-service-connected respiratory disorder. The examiner thereby concluded, "There does not appear to be any evidence that [the Veteran's] adjustment disorder symptoms are related to his service connected conditions." In making that assessment, the examiner appears to have only considered the Veteran's diabetes mellitus and peripheral neuropathy of his four extremities as service connected disabilities, since those were the only disabilities noted to be service connected in the examination report. The examiner thus appears not to have considered the Veteran's service-connected diabetic nephritis and CAD). The examiner also failed to address how or why his symptomatic, debilitating peripheral neuropathy affecting all four extremities would not have caused or aggravating his assessed adjustment disorder with depressed mood. 

Even if the Board were to wholly accept the December 2007 VA mental health examiner's conclusion that the Veteran's mental difficulties were only attributable to his respiratory condition, the examination and its conclusions still would be deficient for failing to consider the degree to which the Veteran's shortness of breath may be attributable to his service-connected CAD. 

The RO in a May 2008 rating action relied upon the December 2007 VA examination for compensation purposes to deny the Veteran's claim for service connection for a psychiatric disorder including as secondary to service-connected disabilities. 

Because the Board finds the December 2007 VA examination findings, analysis, and conclusions deficient for failing to consider all service-connected disabilities, failing to provide an adequate explanation for conclusions made, and failing to consider all necessary issues raised by the examination itself, as discussed supra, a further VA examination is required. Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). Because the Board finds the reasoning displayed at that examination substantially inadequate and the discussion of relevant medical questions insufficiently probative, the Board believes that the remand VA psychiatric examination be conducted by an examiner other than the one who conducted the December 2007 examination. 

Questions of potential changes in disability over the course of appeal, rather than inadequacy of a VA examination for compensation purposes in February 2009 per se, here gives rise to a need for a further examination addressing the Veteran's claim for service connection for hypertension. 

The Veteran was afforded a VA examination in February 2009 to address whether his hypertension was caused or aggravated by his diabetes mellitus. The examiner noted that diabetes mellitus may cause or aggravate hypertension by expansion of plasma volume, hyperinsulinemia, increased arterial stiffness, and/or microvascular dysfunction. However, the examiner concluded that he believed the Veteran had essential hypertension because the record appeared to reflect that the Veteran's hypertension and his diabetes mellitus had been diagnosed at approximately the same time, and hence the hypertension was likely not caused by the diabetes mellitus. The examiner further concluded that because the hypertension appeared to be very well controlled based on blood pressure readings obtained, it was unlikely that his hypertension was aggravated by his diabetes mellitus. 

The Board's difficulty with this evaluation lies in its assessment of non-aggravation based on good control of hypertension. The record does not reflect what the status of the Veteran's hypertension is currently, over three years following that examination, and hence the hypertension may have since that time progressed to poorer control. The record reflects that Veteran's diabetes mellitus has notably already produced peripheral neuropathy in all extremities as well as nephritis, and hence additional pathology of hypertension since 2009 based on aggravation by diabetes mellitus is not beyond the realm of possibility. The examiner conceded multiple mechanisms by which diabetes mellitus could cause or aggravate hypertension, and hence a new examination would appear warranted to address whether the Veteran's hypertension has progressed and if so whether such progression may be attributed in significant part to the Veteran's service-connected diabetes mellitus. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an additional opportunity to submit evidence or argument in furtherance of the remanded claims. Associate any records or responses received with the claims file, and follow up with any indicated development. 

2. With the Veteran's assistance, as appropriate, the RO should obtain and associate with the claims file any VA and private treatment records not yet associated with the claims file. 

3. Thereafter, afford the Veteran a VA examination by a qualified physician to address the nature, severity, and etiology of current hypertension. The claims file must be available to any examiner for review in conjunction with the examination. Any indicated non-invasive tests should be conducted. The examiner should do the following: 

a. Review the claims file, including a copy of this Remand. Note that the claim is principally for secondary service connection. The Veteran is currently service connected for diabetes mellitus, peripheral neuropathy of the upper and lower extremities, diabetic nephropathy, and coronary artery disease. 

b. The examiner should also note the prior VA examination conducted in February 2009 addressing questions including of causal or aggravation links between service-connected disorders and claimed hypertension. The current examiner is advised that this examination is necessitated by the potential progression of hypertension which, if present, is suggested to potentially implicate, based on statements of the February 2009 examiner, diabetes mellitus or diabetic nephropathy in any such progression of hypertension. 

c. The examiner is hereby advised that, to the extent deemed relevant and credible, lay statements (statements by laypersons) may support a diagnosis or an assessment of etiology as related to service. A lay statement may serve to establish the presence of disability at a prior time even in the absence of contemporaneous medical evidence. The examiner should explicitly state his or her conclusions regarding the Veteran's credibility with regard to assertions relevant to his claimed hypertension. 

d. Conduct an examination of the Veteran, and based on that examination, interview, and review of the record, identify the nature and extent of current hypertension. 

e. Provide an opinion whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that hypertension was caused or aggravated (permanently increased in severity) by a service-connected disorder; OR, in the alternative, whether any such relationship between any service-connected disorder and hypertension is unlikely (i.e., less than a 50-50 probability). 

f. Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

g. A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why this is so.

4. The RO should then readjudicate the claim for service connection for hypertension de novo. 

5. Thereafter, afford the Veteran a VA examination by a qualified psychiatrist or psychologist other than the one who conducted a psychiatric examination for compensation purposes in December 2007, to address the nature and etiology of any current psychiatric disorder. The claims file must be available to any examiner for review in conjunction with the examination. Any indicated non-invasive tests should be conducted. The examiner should do the following: 

a. Review the claims file, including a copy of this Remand. Note that the claim is principally for secondary service connection. The Veteran is currently service connected for diabetes mellitus, peripheral neuropathy of the upper and lower extremities, diabetic nephropathy, and coronary artery disease. He will also be service connected for hypertension if the RO has granted that claim by a recent decision. 

b. The examiner should also note the prior VA examination conducted in December 2007 addressing questions including of a causal or aggravation links between service-connected disorders and claimed psychiatric disability. The current examiner is advised that this examination is necessitated by the inadequacy of that prior examination. Specifically, the prior examiner provided no adequate explanation why she attributed diagnosed adjustment disorder with depressed mood to non-service-connected respiratory disorder and not to the Veteran's multiple service-connected disorders which were also symptomatic and debilitating. That prior examination was also deficient for failure to consider or address whether coronary artery disease, which is service connected, may be implicated in the Veteran's respiratory disorder and thereby implicated as causal of the Veteran's assessed adjustment disorder with depressed mood. 

c. The examiner is hereby advised that, to the extent deemed relevant and credible, lay statements (statements by laypersons) may support a diagnosis or an assessment of etiology as related to service. A lay statement may serve to establish the presence of disability at a prior time even in the absence of contemporaneous medical evidence. The examiner should explicitly state his or her conclusions regarding the Veteran's credibility with regard to assertions relevant to his claimed psychiatric disability. 

d. Conduct an examination of the Veteran, and based on that examination, any tests, and review of the record, identify any current psychiatric disorders. 

e. For each current psychiatric disorder found, provide an opinion whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the psychiatric disorder was caused or aggravated (permanently increased in severity) by a service-connected disorder; OR, in the alternative, whether any such relationship between any service-connected disorder and the psychiatric disorder is unlikely (i.e., less than a 50-50 probability). 

f. Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

g. A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why this is so.

5. Thereafter, readjudicate the remanded claim for service connection for a psychiatric disorder de novo. 

6. If any benefit sought by either of the remanded claims is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case (SSOC) and an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


